Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-18-2007

Butler v. Meyers
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4988




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Butler v. Meyers" (2007). 2007 Decisions. Paper 930.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/930


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                          NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT


                                    No. 05-4988


                                TERRY BUTLER,
                                           Appellant

                                         v.

                   ROBERT W. MEYERS; S. MEYERS, C.O.;
                 JOHN SYMONS, M.D.; Mrs. DONNA ALTERS;
                  PAUL KENSINGER, C.O.; THOMAS JAMES;
                   SHARON BURKS; FRANKLIN J. TENNIS


                 On Appeal From the United States District Court
                             For the Middle District of
                           (D.C. Civ. No. 04-cv-00383)
                  District Judge: Honorable A. Richard Caputo


                    Submitted Under Third Circuit LAR 34.1(a)
                               December 5, 2006


         Before: BARRY, CHAGARES AND ROTH, CIRCUIT JUDGES

                               (Filed June 18, 2007)


                                     OPINION


PER CURIAM

    Terry Butler appeals the District Court’s dismissal of his complaint. For the
following reasons we will affirm.

       In 2004 Butler, an inmate at the Rockview State Correctional Institution in

Bellefonte, Pennsylvania, filed a civil rights complaint (subsequently amended) pursuant

to 42 U.S.C. § 1983 against various employees of the prison. He alleges that defendants

Meyers and Kensington could have prevented his assault by another inmate on September

5, 2000, that defendant Symons was deliberately indifferent to his medical needs, and that

the remaining defendants have implemented or failed to amend policies limiting his right

of access to the courts, namely the library sign-up procedures, a librarian’s no-talking

policy, and the prison’s policy limiting the purchase of bond paper to 25 sheets per inmate

per week. According to Butler, these policies, along with his wrongful punishment for

his participation in the September 5 incident, impeded his attempts to challenge his

conviction, resulting in the default of an appeal in this Court. In particular, he maintains

that preparing his actual innocence petition requires at least 30 pages of bond paper, not

including the requisite copies required for filing in court. He also presents various related

state law claims.

       Defendant Symons moved to dismiss Butler’s amended complaint for failure to

exhaust under 42 U.S.C. § 1997e(a). The District Court granted the motion because

although Butler filed grievances challenging the care provided by Symons, Butler

conceded that he erroneously appealed to the chief hearing examiner and failed to pursue

the final level of appeal. Construing Butler’s response to the motion to dismiss as



                                              2
including the argument that exhaustion should be waived because he was not eligible for

a paralegal consult and because the prison commissary limits purchase of bond paper to

25 sheets per inmate per week, the court rejected the argument because Butler failed to

explain why either factor prevented him from exhausting administrative remedies.

       The remaining defendants also moved to dismiss. The District Court agreed that

Butler’s claims against Meyers and Kensington were barred by the relevant two years

statute of limitations. The court also concluded that Butler failed to state a claim of

denial of access to the courts because he did not allege an actual injury to his litigation

efforts caused by the policies in question. The court explained that although Butler

alleged that his attempts to challenge his conviction were impeded, he attributes the

default of his appeal to “his arbitrary placement in the [Restricted Housing Unit].”

(Amended Complaint at ¶ 49.) Accordingly, the court dismissed Butler’s complaint. This

appeal followed.1

       We agree with the District Court that Butler has not exhausted his claims against

Symons. We add only that although Butler maintains that he did eventually make the

proper submissions, which were ignored, he has provided no support for this contention

despite filing copies of numerous other administrative filings. Butler’s contention that

exhaustion should be waived because “the record demonstrates so much fraud”



   1
    We have jurisdiction under 28 U.S.C. § 1291 and review the District Court’s
dismissal of the complaint de novo. Buck v. Hampton Tp. School Dist., 452 F.3d 256,
260 (3d Cir. 2006).

                                              3
(Objections to defendants’ motion to dismiss at 15), is likewise unsupported. Thus, to the

extent Butler is alleging that the prison grievance procedures have been “imposed in a

way that offends the Federal Constitution or the federal policy embodied in § 1997e(a),”

Spruill v. Gillis, 372 F.3d 218, 232 (3d Cir. 2004), or that his administrative filings

constitute “substantial” compliance, id., we are unpersuaded.

       We also agree with the District Court that Butler’s claims against Meyers and

Kensington are time-barred and that Butler has not stated a claim of denial of access to

the courts. Assuming arguendo that Butler has properly alleged that he suffered an injury

as defined by Lewis v. Casey, 518 U.S. 343, 355 (1996), his claim fails because he has

not adequately alleged causation, i.e. how the 25-page-per-week limit on purchases of

bond paper or his placement in restrictive housing resulted in denial of access to the

courts. Butler concedes that the commissary sells other types of paper (notebook filler,

legal pads, etc.) which could be used to supplement his allowance of bond paper, but

contends that these alternatives cannot “serve to supplement for a true and correct copy of

legal material typed on bond paper.” (Br. at 18.) However, he provides no support for

this contention.2 Nor does he explain why the library’s sign-up policies or his placement

in restrictive housing have denied him access to the courts.

       Accordingly, we will affirm the judgment of the District Court.




   2
     The District Court notes that Butler has filed documents containing almost 500 pages
in pursuing this action alone.

                                              4